     Case 2:21-cv-01411-KJM-CKD Document 10 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND ALFORD BRADFORD,                           No. 2:21-cv-1411 KJM CKD P
12                       Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    S. DEJESUS, et al.,
15                       Defendants.
16

17            Plaintiff has submitted several motions including what the court construes as a motion to

18   proceed in forma pauperis. As indicated in the court’s September 3, 2021 order, plaintiff is

19   barred from proceeding in forma pauperis under 28 U.S.C. § 1915(g). Accordingly, the court will

20   recommend that plaintiff’s motion to proceed in forma pauperis be denied.

21           Good cause appearing, IT IS HEREBY ORDERED that the court’s September 3, 2021

22   order that plaintiff pay the $402 filing fee within 14 days is vacated.

23           IT IS HEREBY RECOMMENDED that:

24           1. Plaintiff’s motion to proceed in forma pauperis be denied;

25           2. Plaintiff be granted 14 days from the denial of his motion to proceed in forma pauperis

26   to pay the $402 filing fee;

27           3. All other outstanding motions be denied without prejudice until after plaintiff pays the

28   filing fee.
     Case 2:21-cv-01411-KJM-CKD Document 10 Filed 09/16/21 Page 2 of 2


 1            These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

 3   being served with these findings and recommendations, plaintiff may file written objections with

 4   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 5   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 6   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 7   1991).

 8   Dated: September 16, 2021
                                                     _____________________________________
 9
                                                     CAROLYN K. DELANEY
10                                                   UNITED STATES MAGISTRATE JUDGE

11

12

13   1
     brad1411.difp
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
